SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

283
CAF 14-00331
PRESENT: SCUDDER, P.J., LINDLEY, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF TAMARA SLOAN,
PETITIONER-RESPONDENT,

                     V                                           ORDER

MICHAEL BRUYERE, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT.

JENNIFER M. LORENZ, LANCASTER, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered February 10, 2014 in a proceeding pursuant to
Family Court Act article 6. The order granted sole custody of the
subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court